Citation Nr: 1641396	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-29 935	)	DATE
	)
	)

On appeal from the
Veterans Health Administration (VHA) Central Office (CO) in Lexington, Kentucky


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred on January 8, 2013, at the St. Claire Regional Medical Center. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active duty service from June 2002 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Veterans Health Administration (VHA) Central Office (CO) in Lexington, Kentucky.

In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On January 8, 2013, the Veteran received emergency room and other medical services for a nonservice-connected disability, at the St. Claire Regional Medical Center, a non-VA medical facility for which he incurred medical expenses. 

2.  The emergency services provided on January 8, 2013, were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the St. Claire Regional Medical Center, a non-VA facility, on January 8, 2013, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 17.120, 17.1002 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for emergency services for a nonservice-connected disability at the St. Claire Regional Medical Center, a non-VA medical facility, on January 8, 2013.  He essentially contends that he was told by the Lexington VA Medical Center (VAMC) that his expenses would be covered and that he should proceed to the nearest emergency room.  

Service connection is currently in effect for tendon inflammation.  

With regard to the treatment in issue, the claims file contains treatment reports from the St. Claire Regional Medical Center (SCRMC) dated January 8, 2013.  These records show the following: the Veteran sought treatment for complaints of right eye pain with blurred vision, headache, and nausea.  He was told by VA to come to SCRMC.  He had a history of anemia.  He had taken Tylenol, with minimal relief.  The Veteran was afforded a CT (computerized tomography) of his head, with showed right ethmoid sinusitis.  The clinical impression was sinusitis.  Upon discharge, about 11/2 hours later, his condition was good.  He was told to return to the emergency department if his symptoms worsened or as needed.  

The record does not show that prior authorization was received from the VAMC to seek emergency services at the St. Claire Regional Medical Center on January 8, 2013, nor was an application for authorization made to VA within 72 hours of this treatment. 

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility on January 8, 2013. 

Where pre-authorization has not been approved for medical services, under 38 C.F.R. § 17.120, VA may pay or reimburse the veteran for medical services for a nonservice-connected disability associated with and aggravating a service connected disability.  In this case, the medical services rendered to the Veteran were not for the purpose of treating a nonservice-connected disability which was aggravating a service-connected disability.  Accordingly, the criteria for payment or reimbursement by VA for unauthorized medical expenses under 38 U.S.C.A. § 1728, and 38 C.F.R. § 17.120, are not met. 

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility if: (1) a veteran is an active VA health-care participant, that is, a participant in a health-care program under 38 U.S.C.A. § 1705 (a) and the veteran received care under the program in the 24-month period preceding the furnishing of emergency treatment; (2) a veteran is personally and financially liable for emergency treatment furnished the veteran in a non-Department facility; (3) a veteran is no entitled to care or services under any other health-plan and has no other contractual or legal recourse against a third party; and (4) a veteran is not eligible for reimbursement for medical services under 38 U.S.C.A. § 1728. 

For purposes of 38 U.S.C.A. § 1725, the term "emergency treatment" means medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the veteran can be transferred safely to a Department facility. 

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, payment or reimbursement by VA for emergency services may be made only if all conditions are met.  The pertinent conditions at issue here are: (1) The emergency services were provided in a hospital emergency department held out as providing emergency care to the public; (2) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and (3) A VA facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. 

Stated simply, the regulation provides authority for VA to pay or reimburse a veteran for emergency services for a nonservice-connected disability at a non-VA facility, only if all conditions under 38 C.F.R. § 17.1002 are met. 

In other words, if any one condition is not met, VA cannot by operation of law pay or reimburse the veteran for the emergency services. 

In this case, the VAMC denied the claim in February 2014, based on the determination that "the Veteran could have safely traveled to the VA Medical Center without hazard to life or health."   

There does not appear to be an issue as to whether the first criteria have been met for payment or reimbursement by VA for unauthorized emergency services under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002. 

With regard to the issue of whether VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not be reasonable, the Veteran has asserted that he had blurred vision, sensitivity to light and sound, nausea, throbbing pain behind his right eye, and balance problems.  See Veteran's notice of disagreement, received in April 2014.  He states that he felt that it was unsafe to drive, let alone drive to the nearest VAMC, which was about 65 miles away, that he called the VAMC and was told that he was unsafe to drive by a nurse, and that she instructed him to go to a local VA or non-VA emergency room.  He states that although there was a VA outpatient clinic less than ten miles away, this was not presented to him as an option, that he was not thinking clearly, and that this outpatient clinic does not have emergency services.    

A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2015); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility).

The February 2014 denial of this claim does not contain any findings of fact on this issue.  The only VA evidence of relevance is a note, dated in January 2014, which states that VA care was feasible, and that he was advised to report to a VA ED (presumably, "emergency department") within two hours.  

In summary, the record does not contain any findings of fact on this issue, other than a summary conclusion that VA facilities were available.  This notation is completely without supporting objective evidence. Given the foregoing, the Board finds that, affording the Veteran the benefit of the doubt, the evidence is at least in equipoise on this issue.  Accordingly, the Board finds that a VA facility was not feasibly available. 

The Board further finds that the Veteran's treatment was of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health.  In this regard, the Veteran was noted to report eye pain, headache, and blurred vision.  His medical history included anemia.  He underwent treatment that included a CT scan of his head.  Although the record shows that a VHA CO employee(s) determined that VA facilities were feasibly available, this conclusion is summary in nature, with no explanation, and with no discussion of the severity of the Veteran's symptomatology.  Under the circumstances, the Board finds that the Veteran was reasonably concerned that his symptoms presented such a hazard to life as to require immediate medical attention. 

In summary, the evidence is insufficient to show that VA facilities were reasonably available to provide the care.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, has been met.  Accordingly, the Board finds that payment or reimbursement by VA for medical services for a nonservice-connected disability, on January 8, 2013, at the St. Claire Regional Medical Center, a non-VA facility, under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120, 17.1002, is warranted.  38 U.S.C.A. § 5107 (b). 
 
In this regard, in light of the very high cost of private care to VA, the Veteran is asked (in the future) to make every effort to use a VA facility when possible.

ORDER

Payment or reimbursement of emergency services provided on January 8, 2013, at the St. Claire Regional Medical Center, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


